Citation Nr: 0430933	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability.  

2.  Entitlement to service connection for a chronic blood 
disorder.

3.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The Board observes that on his substantive appeal (VA Form 
9), received in November 2002, the veteran requested a Travel 
Board hearing at the local RO before a Veterans Law Judge.  
Thereafter, in January 2003, the veteran requested a local 
hearing with a Detroit RO Hearing Officer, in addition to the 
Board hearing.  In March 2003, the veteran withdrew his 
request for a hearing before the Detroit RO Hearing Officer.  
In September 2004, the veteran requested that his appeal be 
sent to the Board and indicated that he did not want a Travel 
Board hearing.  See 38 C.F.R. § 20.704(e) (2004).  Therefore, 
the veteran's requested hearings before the RO and the Board 
are considered withdrawn. 

The Board notes that the veteran applied for pension in May 
2001.  It appears that the RO is in the process of developing 
such claim and, therefore, continues to be referred for 
appropriate action. 

The issues of entitlement to service connection for a chronic 
skin disability and for a chronic blood disease are REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

A right shoulder disability was not shown in service, nor is 
there any competent medical evidence demonstrating that a 
current right shoulder disability is related to a disease or 
injury which had its onset in, or is otherwise related to, 
service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from November 1948 to 
October 1952 in the United States Navy.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a right shoulder 
disability.  Specifically, the veteran's September 1952 
separation examination demonstrated that, upon clinical 
evaluation, the veteran's upper extremities (strength, range 
of motion) were normal.  

The veteran was afforded a VA examination in September 2001.  
Such revealed complaints from the veteran that his right 
shoulder was unstable and popped out frequently.  He also 
indicated that his shoulder sometimes gets very sore and he 
felt that there was a loss of power.  By way of history, the 
veteran indicated that he was involved with sports while in 
service, and, while pitching in a softball game, his right 
shoulder moved out of its socket.  He was seen by a physician 
and was advised light duty for awhile and, at that time, 
there was not much instability.  It was reported that the 
veteran complained of no further injuries, but as time went 
by, the shoulder became pretty loose and used to move out of 
the socket frequently.  It was noted that the veteran had not 
seen any doctor.  

Upon physical examination, it was observed that both the 
veteran's shoulders were at symmetrical level.  There was 
mild atrophy of the deltoid muscle around the right shoulder, 
but it was nontender.  Range of motion revealed abduction to 
170 degrees, forward flexion to 160 degrees, external 
rotation to 65 degrees, and internal rotation to 75 degrees.  
It was noted that the veteran's power was moderate.  The 
examiner observed that, clinically, the glenohumeral joint 
can be dislocated posteroinferiorly and can be repositioned 
without much difficulty.  Sulcus sign and the apprehension 
test were positive.  X-rays were essentially normal and there 
was no evidence of bony injury or arthritis.  The examiner 
diagnosed history of injury to the right shoulder and 
recurrent posteroinferior dislocation of the shoulder without 
any degenerative changes.

Records received from the Social Security Administration 
(SSA) reveal a primary diagnosis of ischemic heart disease 
and a secondary diagnosis of peripheral vascular disease.  
The Board observes that the veteran was hospitalized in July 
1989 with discharge diagnoses of acute inferior wall 
myocardial infarction, ventricular tachycardia, post-
infarction unstable angina, history of systemic arterial 
hypertension, and history of diabetes mellitus.   During his 
hospitalization, the veteran had physical therapy for all 
extremities.  However, at discharge, the veteran had full 
range of motion in  his upper extremities.  Thereafter, in 
February 1990, the veteran completed a questionnaire on which 
he indicated that his personal needs take longer to complete 
without full strength in his right arm.  The SSA records are 
otherwise negative for complaints, treatment, or diagnoses 
regarding a right arm disability.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In this case, the Board 
observes that, following the receipt of the veteran's claim 
in May 2001, the RO sent a letter to the veteran in September 
2001.  Also, following the initial unfavorable rating 
decision, the RO sent another letter to the veteran in July 
2002.  The Board observes that these letters, in combination 
with the rating decision on appeal, the statement of the 
case, and the supplemental statement of the case, provide 
notice in compliance with the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided, the veteran's service connection 
claim was readjudicated and a statement of the case was 
provided to the veteran, such that he had the opportunity to 
respond to the RO's remedial VCAA notice prior to the appeal 
reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the September 2001 letter, the 
veteran was advised that service-connected benefits were 
granted for an injury or disease which began in, or was made 
worse by, military service.  Moreover, the July 2002 rating 
decision, October 2002 statement of the case, and June 2004 
supplemental statement of the case further informed him that 
service connection may be granted for a disability which 
began in military service or was caused by some event or 
experience in service. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The September 2001 letter advised the 
veteran that the RO would obtain any medical records from VA 
Medical Centers and any service records from the military.  
The July 2002 letter also informed the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The September 2001 letter requested that the veteran 
provide an Authorization and Consent to Release Information 
form (VA Form 21-4142) for each private physician who had 
treated him for his claimed condition.  The July 2002 letter 
advised the veteran to provide the name of the person, 
agency, or company who has any relevant records and to 
provide a release form for each identified facility.  He was 
also requested to inform the RO of any additional information 
or evidence that he wanted VA to attempt to obtain on his 
behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his claimed right shoulder 
disability.  There are no outstanding records to obtain, as 
the Board observes that the veteran has repeatedly stated 
that all of his records pertaining to his right shoulder 
disability are in his Navy medical records and such service 
records are contained in the claims file.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

The Board specifically observes that the veteran's service 
medical records are negative for any complaints, treatment, 
or diagnoses regarding a right shoulder injury or disability.  
The medical evidence of record reveals a September 2001 
diagnosis of history of injury to the right shoulder and 
recurrent posteroinferior dislocation of the shoulder without 
any degenerative changes.  

The evidence does not demonstrate chronicity of a right 
shoulder disability while the veteran was in service or 
continuity of right shoulder symptomatology after discharge 
from active duty.  Specifically, the veteran was discharged 
in October 1952 and the medical evidence of record indicates 
the first diagnosis regarding a right shoulder disability was 
made by the September 2001 VA examiner.  As such, the veteran 
is not entitled to service connection under 38 C.F.R. 
§ 3.303(b).

In this regard, while the veteran is competent to testify 
regarding an in-service injury to his shoulder, the available 
evidence of record, to include service medical records, does 
not substantiate such a claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, there is no competent 
medical opinion linking the veteran's right shoulder 
disability to his military service.  As such, the evidence of 
a nexus between active duty service and such claimed right 
shoulder disability is limited to the veteran's own 
statements, to include as noted by the September 2001 VA 
examiner.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  Id.  Furthermore, the Board is 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. 
cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.  Thus, the record contains 
no competent medical opinion that any right shoulder 
disability is related to an injury during service, or 
otherwise had its onset during or is related to service.  
Absent competent evidence of a causal nexus between a right 
shoulder disability and service, the veteran is not entitled 
to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disability.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a right shoulder disability is denied. 


REMAND

?	The claim of entitlement to service connection for a 
chronic blood disorder is remanded to comply with the 
VCAA.
?	The claims of entitlement to service connection for a 
chronic skin disability and a chronic blood disorder are 
remanded to obtain a VA examination.

Regarding the veteran's claim of entitlement to service 
connection for a chronic blood disorder, the Board observes 
that he has not been adequately advised of the VCAA 
requirements as the September 2001 letter to the veteran only 
addressed his claims of service connection for a right 
shoulder disability and a skin condition.  As such, remand is 
warranted to properly inform the veteran of VA's duties to 
notify and assist as set forth by the VCAA.  

Additionally, as the Court explained in Colvin v. Derwinski, 
1 Vet.App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described below, the 
veteran's claims must be remanded for another VA examination.

In September 2001, the veteran was afforded a VA examination.  
At the time of the examination, his service medical records 
detailing treatment for multiforme erythema, exudativum, 
tinea versicolor, a rash, and fungus on the back of his knees 
were not available.  Such were received by the RO in June 
2002.  The September 2001 VA examiner diagnosed male pattern 
alopecia, actinic keratosis, seborrheic keratosis, seborrheic 
dermatitis, cherry hemangioma, and history of bullous 
erythematous eruption in 1949.  However, the examiner did not 
give an opinion regarding a nexus between any of the 
veteran's currently diagnosed conditions and the medical 
treatment he received during his military service for the 
aforementioned conditions.  Therefore, remand for a 
clarifying examination opinion is warranted. 

Under the circumstances described above, additional 
development of the veteran's claims must be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed for the 
veteran's claim of entitlement to service 
connection for a chronic blood disorder, 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his service connection 
claim, and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The veteran should 
be requested to submit all evidence in 
his possession pertinent to the appeal.

2.  The veteran must be scheduled for an 
examination to determine the nature and 
etiology of any chronic skin disability 
and/or chronic blood disorder.  The 
claims folder, to include all evidence 
added to the record and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  All opinions expressed 
should be supported by reference to 
pertinent evidence and should include 
responses to the following questions. 

Regarding the veteran's claimed chronic 
skin disability, state all current 
diagnoses and whether it is "likely" or 
"unlikely" that each diagnosed skin 
disability had its onset in, or was 
otherwise incurred during his military 
service, to include whether each is 
related to the in-service diagnoses of 
multiforme erythema, exudativum, tinea 
versicolor, a rash, and fungus on the 
back of his knees.  

Regarding the veteran's claimed chronic 
blood disorder, state all current 
diagnoses and whether it is "likely" or 
"unlikely" that each diagnosed blood 
disorder had its onset in, or was 
otherwise incurred during his military 
service, to include whether each is 
related to the in-service diagnoses of 
multiforme erythema, exudativum, tinea 
versicolor, a rash, and fungus on the 
back of his knees.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding service connection for a 
chronic skin disability and for a chronic 
blood disorder, to include all additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



